Citation Nr: 1410815	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder injury.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for cold asthma as a result of exposure to mustard gas.

4.  Entitlement to a nervous condition as a result of exposure to mustard gas.

5.  Entitlement to service connection for pharyngitis as a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing on his August 2010 VA Form 9.  In September 2010, he submitted correspondence withdrawing his request for a hearing, and the Board will therefore proceed to adjudicate his appeal.  38 C.F.R. § 20.702(e).

The Board notes that VA has procedures in place to develop claims of exposure to mustard gas.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section F.  The Board notes that only claims related to mustard gas or Lewisite exposure filed after January 19, 2005, must be handled by the Muskogee, Oklahoma RO.  As such, the Veteran's claim was transferred to the Muskogee RO.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In a September 2008 statement, it appears that the Veteran is raising the issue of entitlement to eligibility for Post 9/11 G.I. Bill VA education benefits.  This issue is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for pharyngitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a January 2001 rating decision, the RO denied reopening entitlement to service connection for a right shoulder disability.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the January 2001 rating decision contains new treatment records for the right shoulder; however, the treatment records do not show the Veteran's right shoulder disability began in or is otherwise linked to active duty service.

3.  The Veteran did not have PTSD during the course of his claim and appeal.

4.  The Veteran has not had cold asthma during the course of his claim and appeal. 
  

CONCLUSIONS OF LAW

1.  The January 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the January 2001 rating decision to reopen the Veteran's claim for entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 2013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The criteria for service connection for cold asthma have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for a right shoulder disability was not reopened in a January 2001 rating decision because the evidence submitted did not relate to the unestablished fact that the Veteran's disability was incurred during active duty service.  Previously, it had been denied in 1994 because the evidence did not show a right shoulder injury or disability in service.   Evidence submitted since the January 2001 decision consists of treatment from Taos Orthopedic Institute.  Specifically, treatment records from 2006 document the Veteran's shoulder pain and receipt of steroid injections.  

Therefore, the additional evidence received since the January 2001 rating decision has not been previously submitted to VA.  However, the evidence only relates to the Veteran's current symptomatology.  The treatment records do not show that the Veteran incurred a right shoulder injury in service or that such disability is otherwise related to service.  Such evidence therefore is redundant and does not raise a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.  As a result, the evidence is not new and material and the claim for entitlement to service connection for a right shoulder disability is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)(2013).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined, as here, that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

With regard to the Veteran's claimed mustard gas exposure, regulations provide that exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD); or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia. Service connection will not be established under this section if the claimed condition is due to the appellant's own willful misconduct, or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316  (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
PTSD

The Veteran contends that he has PTSD as a result of an incident that occurred in Berlin in 1961.  The Veteran stated that his unit was confronted by Russian soldiers.  He indicated that both sides drew their weapons, but the Russian soldiers  eventually withdrew.  In his September 2008 statement, he described the situation as a "choice of evils."

Service treatment records reflect no findings, reports, or treatment indicating any mental health problems.  Moreover, at the time of his separation in 1962, the Veteran reported he was in "excellent health."  He denied nervous trouble of any sort, and no psychiatric abnormalities were noted on his separation examination.  

Subsequently, the Veteran received mental health treatment at VA.  May 2007 treatment notes show the Veteran had a bright affect with normal speech and age appropriate cognition.  He denied suicidal ideation.  The examiner found the Veteran had no obvious mental health problems, noting he enjoyed many activities and family support.  The Veteran was advised to request a consultation in the future if he needed psychiatric treatment.  

Therefore, the evidence of record does not contain a diagnosis of PTSD, and the Veteran has not demonstrated the requisite training or knowledge to diagnose  himself with such a complex psychiatric condition in compliance with the DSM-IV. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Even assuming he has PTSD; there is no credible supporting evidence that the in-service stressor occurred.  

Thus, the preponderance of the evidence is against the finding of the first element of entitlement to service connection for PTSD, and therefore the appeal as to this issue must be denied.  See 38 U.S.C.A. § 1110; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 141.  There is no reasonable doubt to be resolved in this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.

Cold Asthma and Nervous Condition

The Veteran contends that he developed cold asthma, a nervous condition, and pharyngitis as a result of mustard gas exposure.  As noted in the Introduction, the issue of pharyngitis will be addressed in the Remand portion of the decision.  The Veteran provided the following description of the alleged mustard gas incident: " British Military instructors that also occupied one of the sectors in Berlin, Germany were doing demonstrations with muster-gas in the basement of my company when the lids of the canisters got loose and contaminated the entire company."  The Veteran indicated he was not given a gas mask and that the company was relocated in order to disinfect the building.  He also described soldiers jumping out of windows during the incident and incurring injuries.   

As an initial matter, the Board notes that he only condition the Veteran attributed to mustard gas exposure that is contemplated in 38 C.F.R. § 3.316 is his cold asthma; a nervous condition and pharyngitis are not listed in the regulation.  Consequently, only entitlement to service connection for cold asthma can be granted based on exposure to mustard gas.  A review of the evidence, however, shows the Veteran was not exposed to mustard gas in service.  The Veteran was not listed in the Department of defense (DoD) chemical exposure database as a participant, and there is no other indication that the Veteran was exposed to such chemicals in service.  While the Veteran may have observed a training exercise in Berlin, he is not competent to identify what kind of gas was being used by British soldiers, to include whether such gas was mustard gas.  

The Board must also consider the Veteran's claim on a direct basis.  See Combee, 34 F.3d at 1043.  In this regard, the Veteran has not been diagnosed with either cold asthma or a nervous condition.  
August 2008 medical records from "Dr. J.P." of PMG Pulmonology specifically state that asthma "is not confirmed on present workup."  Further testing was suggested, and only a differential diagnosis of asthma was offered.  There is no indication that asthma was subsequently confirmed.  Medical records from "Dr. M.S." from January 2007 through January 2008 are absent any findings or diagnoses of asthma.  The only indication of "cold asthma" is the Veteran's own statements diagnosing himself with such a condition.  

Similarly, the evidence does not contain a diagnosis of a nervous condition.  As described above, the only mental health treatment of record indicates the Veteran had no psychiatric problems.  Indeed, the Veteran's representative, in the December 2013 Informal Hearing Presentation, explicitly stated that the Veteran "contends that he does have a current nervous condition even though not diagnosed." 

In short, the only evidence establishing a current disability in the form of cold asthma or a nervous condition is the Veteran's own diagnoses of these conditions.  The Board acknowledges that the Veteran is competent to describe symptoms, such as shortness of breath in cold temperatures, because such an observation can be made with his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the contrary, whether the Veteran has cold asthma or a nervous condition is not a determination that can be made by simple observation, and the Veteran has not demonstrated the requisite knowledge to diagnose himself with such conditions.  See Jandreau, 492 F.3d at 1377.

Accordingly, the preponderance of the evidence is against the finding of the first element of entitlement to service connection for cold asthma and a nervous condition; therefore, the appeal as to both of these issues must be denied.  See 38 U.S.C.A. § 1110; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 141.  There is no reasonable doubt to be resolved in this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by January 2008, June 2008, and August 2008 letters to the Veteran, which included informing the Veteran of the evidence necessary to substantiate his claim with regard to new and material evidence.   See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records,  the Veteran's personnel records, VA treatment records, private treatment records, and statements in support of the claim by the Veteran and his representative.

The Board notes that upon receipt of the Veteran's claim, the RO determined that the Veteran was not listed in the DoD chemical exposure database as a participant. The AOJ followed the M21-1MR procedures when attempting to verify alleged chemical exposure, as reflected in the November 2008 request for confirmation of exposure to Mustard Agent and Lewisite submitted to the Compensation and Pension Service.  The Veteran has not identified or submitted any additional service personnel records or identified an alternate source for VA to search.  The Board concludes that based on the forgoing, the AOJ has satisfied the duty to assist the appellant with regard to obtaining his service personnel records and verifying his chemical exposure.  See also Layno, 6 Vet. App. at 469; Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).     

The duty to assist also includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   No VA examination was provided in conjunction with the claim for service connection for cold asthma, a nervous condition or PTSD.  In this case, however, there is simply no indication that the Veteran was exposed to mustard gas, and none of the three disabilities have been shown by the evidence of record.  In short, there is simply no objective evidence of a current disability in the form of cold asthma, a nervous condition, or PTSD that is associated with in-service injuries or events.  Hence, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion with regard to these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for cold asthma is denied.

Entitlement to service connection for a nervous condition is denied.


REMAND

The Veteran has not been afforded a VA examination with respect to his claim for pharyngitis.  In March 2006, Dr. M.S. stated the Veteran has "had chronic pharyngitis" and referenced a report from "Dr. G.S." of Southwestern Ear, Nose & Throat, Associates.  However, a review of the November 2011 record from Dr. G.S. only diagnosed the Veteran with chronic dysphagia with a possible allergic component.  Dr. M.S. did not render a diagnosis for the condition.  Instead, he referred the Veteran for a more "in-depth" examination of the pharynx.  Subsequently, in January 2008 treatment records, Dr. M.S. noted the Veteran "requested records pertaining to his complaints of chronic pharyngitis which he related to toxic gas exposure."  

Therefore, the record is unclear as to whether the Veteran currently has pharyngitis.  Service treatment records from April 1961 show treatment for a sore throat, and an impression of pharyngitis was rendered.  An October 1962 also contains a diagnosis of pharyngitis.  As such, the Board finds that a VA examination will assist in clarifying the nature of the claimed disability on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination in order to clarify whether the Veteran has a current diagnosis of pharyngitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

If the examiner diagnoses pharyngitis, the examiner must then review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diagnosis of pharyngitis was incurred in service or is otherwise related to the documented diagnosis and treatment of pharyngitis in service in April 1961 and October 1962. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


